DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In view of missing numbered claim 33, mis numbered claims 34-45 been renumbered 32-44, respectively.


Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed July 8, 2021, with respect to claims 1 and 16 have been fully considered and are persuasive.  The rejection of claims 1-13, 15, 16 and 18-20, as rejected under 35 U.S.C. 103, has been withdrawn. 
With respect to Applicant’s arguments that the non-statutory obvious type double patenting rejection is prima facie insufficient, the examiner respectfully disagrees.  It should be noted that the examiner has provided the Applicant with a detailed item to item matching of the claimed limitations of the instant invention and the reference claims, as is required.
Applicant has also indicated that new terminal disclaimers have been filed (Applicant’s Remarks, page 16, second paragraph), however, the examiner has failed in locating such a filing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  
Claims 1, 21, 22, 27 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent Number 7,758,185. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim eyewear or a method of providing such eyewear, comprising: a frame member, a lens coupled to the frame member, wherein the lens has a set of integrated media enhancements, circuitry within the frame for enhancing the use of the eyewear, and an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to eye motion of the user.




U.S. Patent Number 7,758,185
Claim 1
A method for providing eyewear comprising: providing a frame member; providing a lens; providing a zoom function using a binocular mechanism; providing circuitry within the frame member and coupled to the zoom function using the binocular mechanism for enhancing the use of the eyewear with both a right and left eye of a user; and providing an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to an eye motion of the user.
Claim 1
A method comprising:
providing an eyewear having a frame member, a lens coupled to the frame member wherein the lens has a set of integrated media enhancements, a circuitry within the frame member, the circuitry enhancing the use of the eyewear, and an eye sensor activating the circuitry responsive to an eye motion of a user; and employing an eye motion to engage at least one of the set of integrated media enhancements.

Claim 2
The method of claim 1 further comprising zoom feature circuitry to allow for the use of the eyewear as binoculars.
Claim 21
A method for providing eyewear, the method comprising steps of: providing a frame member; providing a lens; providing a zoom function using a binocular mechanism; circuitry within the frame member and coupled to the zoom function using the binocular mechanism for enhancing the use of the eyewear using the zoom function; and, providing an eye sensor coupled to the frame member, the circuitry being activated responsive to an eye gesture of the user’s eye only.

Claim 27
A method as in claim 21wherein the circuitry provides any of a cell phone, media focals, and MP3 player.  (i.e., integrated media enhancements)

A method comprising:
providing an eyewear having a frame member, a lens coupled to the frame member wherein the lens has a set of integrated media circuitry within the frame member, the circuitry enhancing the use of the eyewear, and an eye sensor activating the circuitry responsive to an eye motion of a user; and employing an eye motion to engage at least one of the set of integrated media enhancements.

Claim 2
The method of claim 1 further comprising zoom feature circuitry to allow for the use of the eyewear as binoculars.

A method for providing eyewear, the method comprising steps of: providing a frame member; providing a lens; providing a zoom function using a binocular mechanism; providing circuitry within the frame member and coupled to the zoom function using the binocular mechanism for enhancing the use of the eyewear using the zoom function with ; and, providing an eye sensor coupled to the frame member, the circuitry being activated responsive to an eye gesture of the user’s eye only.

Claim 37
A method as in claim 21wherein the circuitry provides any of a cell phone, media focals, and MP3 player.  (i.e., integrated media enhancements)

A method comprising:
providing an eyewear having a frame member, a lens coupled to the frame member wherein the lens has a set of integrated media enhancements, a circuitry within the frame member, the circuitry enhancing the use of the eyewear, and an eye sensor activating the circuitry responsive to an eye motion of a user; and employing an eye motion to engage at least one of the set of integrated media enhancements.

Claim 2
The method of claim 1 further comprising zoom feature circuitry to allow for the use of the eyewear as binoculars.


Claims 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of U.S. Patent Number 9,010,929. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim eyewear or a method of providing such eyewear, comprising: a frame member, a lens coupled to the frame member, wherein the lens has a set of integrated media enhancements, circuitry within the frame for enhancing the use of the eyewear, and an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to eye motion of the user.





U.S. Patent Number 9,010,929
Claim 16
A method for providing eyewear comprising: providing a frame member; providing a lens; wherein an information bar is provided on the lens; wherein the lens has a set of integrated media enhancements, wherein [an] information is provided on the lens, an eye sensor coupled to the frame member, the eye sensor activating responsive to an eye gesture of the user’s eye only, and providing circuitry within the frame member for enhancing the use of the eyewear; wherein the circuitry includes voice recognition when a speaker is recognized, the voice recognition being disposed to cancel background noise other that the voice of the recognized speaker; wherein the eyewear can be utilized in a client server system to allow for the display of certain information. 




The method of claim 16, wherein the eyewear includes a pushbutton system for control.

Claim 19
The method of claim 16, wherein the circuitry can provide any of texts, email; multimedia information; caller id.

Eyewear comprising: a frame member; a lens; wherein an information bar is provided on the lens; wherein the lens has a set of integrated media enhancements, wherein [an] information is provided on the lens, an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to eye motion of a user, and circuitry within the frame member for enhancing the use of the eyewear; wherein the circuitry includes voice recognition when a speaker is recognized, wherein the eyewear can be utilized in a client server system to allow for the display of certain information, or wherein the eyewear includes a pushbutton system for control, or wherein the circuitry can provide any of texts, email; multimedia information; caller id. 




The eyewear of claim 17, wherein the circuitry includes noise cancellation being utilized with the recognized speaker.


Claims 16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17, 18 and 20 of U.S. Patent Number 10,151,937. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim eyewear or a method of providing such eyewear, comprising: a frame member, a lens coupled to the frame member, wherein the lens has a set of integrated media enhancements, circuitry within the frame for enhancing the use of the eyewear, and an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to eye motion of the user.

U.S. Patent Application Number 16/166171
U.S. Patent Number 10,151,937
Claim 16
A method for providing eyewear comprising: providing a frame member; providing a lens; wherein an information bar is provided on the lens; wherein the lens has a set of integrated media enhancements, wherein [an] information is provided on the lens, an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to eye motion of a user, and providing circuitry within the frame member for enhancing the use of the eyewear; wherein the circuitry includes voice recognition when a speaker is recognized, the voice recognition circuitry being disposed to cancel background noises other that the voice of the recognized speaker; wherein the eyewear can be utilized in a client server system to allow for the display of certain information. 


A method for providing eyewear comprising: providing a frame member; providing a lens; wherein an information bar is provided on the lens; wherein the lens has a set of integrated media enhancements, wherein information is provided on the lens, an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to an eye motion of a user, and  providing circuitry within the frame member for enhancing the use of the eyewear; wherein the circuitry includes voice recognition when a speaker is recognized. 

Claim 18
The method of claim 17, wherein the eyewear can be utilized in a client server system to allow for the display of certain information within the field of view of a user.

The method of claim 16, wherein the eyewear includes a pushbutton system for control.
Claim 18
The method of claim 17, wherein the eyewear includes a pushbutton system for control.
Claim 19
The method of claim 16, wherein the circuitry can provide any of texts, email; multimedia information; caller id.
Claim 20
The method of claim 17, wherein the circuitry can provide any of texts, email; multimedia information; caller id.


Allowable Subject Matter
Claims 2-13, 15, 18-20, 23-26, 28-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With respect to dependent claims 2-12 and 41, although the prior art teaches a method for providing eyewear comprising: providing a frame member; providing a lens; providing a zoom function using a binocular mechanism; providing circuitry within the frame member and coupled to the zoom function using the binocular mechanism for enhancing the use of the eyewear with both a right and left eye of a user; and providing an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to an eye motion of the user, the prior art fails to teach such a method: further including pressure sensors within the eyewear wherein the pressure sensors activate the binocular mechanism, as claimed in dependent claim 2; further including a receiver within the eyewear wherein the receiver receives visual data, as claimed in dependent claim 3; wherein the circuitry provides an information bar across the lens for a user, as claimed in dependent claim 4; wherein the lens is reflective, as claimed in dependent claim 5; wherein the lens is partially reflective, as claimed in dependent claim 6; wherein the circuitry provides any of a cell phone, media focals, and an MP3 player, as claimed in dependent claim 7; wherein an information bar is provided on the lens, as claimed in dependent claim 8, wherein the eyewear can be utilized in a client server system to allow for the display of certain information, as 
With respect to dependent claims 13, 15, 18-20 and 44, although the prior art teaches a method for providing eyewear comprising: a method for providing eyewear comprising: providing a frame member; providing a lens; wherein an information bar is provided on the lens; wherein the lens has a set of integrated media enhancements, wherein [an] information is provided on the lens, an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to eye motion of a user, and providing circuitry within the frame member for enhancing the use of the eyewear; wherein the circuitry includes voice recognition when a speaker is recognized, the voice recognition circuitry being disposed to cancel background noises other that the voice of the recognized speaker; wherein the eyewear can be utilized in a client server system to allow for the display of certain information, the prior art fails to teach such a method: comprising: providing at least one motion sensor coupled to the frame member, an eye sensor coupled to the frame member, the eye sensor activating the circuitry responsive to eye motion of a user, the at least one motion sensor activating the circuitry responsive to facial movements of a user, as claimed in dependent claim 13; wherein the eyewear includes a pushbutton system for control, as claimed in dependent claim 18; wherein the circuitry can provide any of texts, email; multimedia information; call id, as claimed in dependent claim 19; or wherein the eyewear includes a configurable prescription feature for the lens, as claimed in dependent claim 44.

With respect to dependent claims 23-26, 28-31 and 42, although the prior art teaches a method for providing eyewear, the method comprising steps of: providing a frame member; providing a lens; providing a zoom function using a binocular mechanism; providing circuitry within the frame member and coupled to the zoom function using the binocular mechanism for enhancing the use of the eyewear using the zoom function; and, providing an eye sensor coupled to the frame member, the circuitry being activated responsive to an eye gesture of the user’s eye only, the prior art fails to teach such a method including steps of: providing pressure sensors within the eyewear wherein the pressure sensors activate the binocular mechanism, as claimed in dependent claim 23; providing a receiver within the eyewear wherein the receiver receives visual data, as claimed in dependent claim 24; wherein the circuitry provides an information bar across the lens for a user, as claimed in dependent claim 25; wherein the lens is partially reflective, as claimed in dependent claim 26; wherein an information bar is provided on the lens, as claimed in dependent claim 28, wherein the eyewear can be utilized in a client server system to allow for the display of certain information, as claimed in dependent claim 29; wherein the eyewear incorporates a camera to project a reciprocal display using a second lens, as claimed in dependent claim 30; wherein the eyewear includes a pushbutton system for control, as claimed in dependent claim 31; or wherein the eyewear includes a configurable prescription feature for the lens, as claimed in dependent claim 42.
With respect to dependent claims 32-35, 37-40 and 43, although the prior art teaches a method for providing eyewear, the method comprising steps of: providing a frame member; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
17 March 2022